DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/21 have been fully considered but they are not persuasive.
Applicant argues that Strohmenger does not teach the claimed cascaded configuration that provides a feedback loop for the product and machine.  However, Examiner notes that Strohmenger teaches, “The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component. The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control the industrial device 110” (e.g., [0032]).
It is noted that Applicant did not amend or submit any arguments regarding independent claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al. EP 3 070 547 A2 (“Strohmenger”).

Strohmenger discloses:
1.	A system for managing physical assets in a manufacturing system (e.g., [0011]-[0012]), the system comprising:
a plurality of product controllers corresponding to physical assets in the manufacturing system (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:
store a desired product state for a physical asset (e.g., [0041], [0082]);
collect sensor data received from one or more sensors in the manufacturing system (e.g., [0021]),
determine an actual product state based on the collected sensor data (e.g., [0015], [0042], [0082]);
determine one or more actions to be performed on one or more physical assets in the manufacture system to yield the desired product state (e.g., [0043]); and
transmit control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]) and
a plurality of operation controllers (e.g., [0031]: “industrial device 110 (e.g., industrial controller), [0084]) configured to:
provide control instructions to the physical asset (e.g., [0031], [0084]), and 

wherein each operation controller is associated to at least one of the product controllers in a cascaded configuration the product controller acting as a master to the operation controller (e.g., [0032]: “The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component. The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control the industrial device 110”).  
3.	The system of claim 1, wherein each operation controller is executed in a control computer connected to a corresponding physical asset (e.g., [0031], [0084]).  
4.	The system of claim 1, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of operation controllers with uniform access to process image data items of each control computer in the manufacturing system (e.g., [0087]-[0089]).  
5.	The system of claim 1, wherein the plurality of product controllers are stored on a cloud-based server remote from the manufacturing system (e.g., [0016]).  
6.	The system of claim 1, wherein each product controller is further configured to: 
identify the actual product state as an anomalous product state; and
in response to identifying the anomalous state, perform one or more corrective actions (e.g., [0043], [0031]-[0032]).  

8.	The system of claim 6, wherein the corrective actions comprise rebooting a controller computer controlling a particular physical asset (e.g., [0043]).  
9.	The system of claim 6, wherein the corrective actions comprise providing an alarm to one or more users via a human-machine interface (e.g., [0043].  
10.	The system of claim 1, wherein the desired product state for each physical asset is defined based on one or more of a Bill of Materials (BOM), a Bill of Process (BOP) or a physical model of the physical asset (e.g., [0041]).  
11.	The system of claim 1, wherein the desired product state for each physical asset is updated during operation of the manufacturing system (e.g., [0041]).  
12.	The system of claim 11, wherein updating of the desired product state is triggered based on detection of one or more new physical assets into the manufacturing system (e.g., [0041]).  
13.	A method for managing physical assets in a manufacturing system, the method comprising:
creating a plurality of product controllers corresponding to physical assets in the manufacturing system (e.g., [0014], [0016], [0032]);
executing the plurality of product controllers, wherein during execution each product controller performs operations comprising:
storing a desired product state for a physical asset (e.g., [0041], [0082]);

determining an actual product state based on the collected sensor data (e.g., [0015], [0042], [0082]);
determining one or more actions to be performed on one or more physical assets in the manufacture system to yield the desired product state (e.g., [0043]); and
transmitting control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]) and 
executing a plurality of operation controllers on a plurality of control computers (e.g., [0031]: “industrial device 110 (e.g., industrial controller), [0084]), wherein each operation controller performs operations comprising:
provide control instructions to a physical asset (e.g., [0031], [0084]), and 
receive sensor data from sensors associated with the physical asset (e.g., [0031], [0084]),
wherein each operation controller is associated to at least one of the product controllers in a cascaded configuration the product controller acting as a master to the operation controller (e.g., [0032]: “The analytics management component 118 can generate instructions that can facilitate changing the current parameter settings to the modified parameter settings, and can communicate the instructions to the industrial device 110 via the cloud gateway component. The respective configurations and interfacing of the analytics component 102 and industrial device 110 can thereby yield a closed-loop control configuration that can facilitate enabling the analytics component 102 to control the industrial device 110”).

16.	A system for managing physical assets in a manufacturing system, the system comprising:
a plurality of digital twins corresponding to a plurality of physical assets in the manufacturing system (e.g., [0014], [0016], [0032]);
a plurality of operation controllers executing within a plurality of control computers (e.g., [0031], [0084]), wherein each operation controller controls operation of a machine in the manufacturing system based on process image data stored in a corresponding control computer (e.g., [0087]-[0089]);
a plurality of product controllers corresponding to the plurality of digital twins (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:
collect sensor data from one or more sensors in the manufacturing system (e.g., [0021]),
determine an actual product state for a physical asset in the manufacturing system (e.g., [0015], [0042], [0082]), 
determine a desired product state based on the digital twin corresponding to the physical asset (e.g., [0041], [0082]), and
if the actual product state deviates from the desired product state, providing instructions to one or more of the operation controllers to perform one or more actions on the physical asset (e.g., [0043], [0031]-[0032]).  
17.	The system of claim 16, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of 
18.	The system of claim 17, wherein the plurality of product controllers community with the plurality of operation controllers using the process image backbone (e.g., [0087]-[0089]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
07/12/21